AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                                                                    f~ i t{-,
                                                                                                                                   ~-~
                                                                                                                                   I' -


                                                                          for the
                                                         Eastern District of Tennessee
                                                                                                                           MAR 1 7 Z021
                 In the Matter of the Search of                             )                                     Clerf<,   u. s. 01stnct Court   _
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                            )                             pD~{~,lnDistrict or Tennessee:
                                                                            )         Case No.   3:21-MJ-___!l't
                                                                                                            ~P~ At 1<noxv1\le
Deshawn Whited, Black male, date of birth May 9, 1.997, Social Security     )
  Account Number (SSAN) XXX-XX-2793, FBI Number 60497FH1,                   )
  currently incarcerated at the Knox County Sheriff's Office (KCSO)         )
                    Detention Facility iri the EDTN

                                            APPLICATION FOR A SEARCH WARRANT
          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location): Des hawn Wh.1te d , Bl ac k ma Ie, d ate of b.1rt h May 9 , 1997 , S oc1a
                                                                                                                       · I S ecuri·ty Accoun t
  Number (SSAN) XXX-XX-2793, FBI Number 60497FH1, currently incarcerated at the Knox County Sheriffs Office (KC
located in the              Eastern              District of                 Tennessee             , there is now concealed (identify the
                                                               ------------
person or describe the property to be seized):
 namely buccal cells (cheek epithelial cells) containing the DNA of Deshawn Whited, which constitute evidence of the
 commission of a criminal offense in violation of 18 U.S.C. § 1951 (Hobbs Act robbery), 18 U.S.C. § 2119 (Carjacking),
 and 18 U.S.C. § 924(c) (Possession ofa firearm in furtherance ofa crime of violence).
       The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
            ~ evidence of a crime;
                   0 contraband, fruits of crime, or other items illegally possessed;
                   0 property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                         Offense Description
        18 U.S.C. § 1951                          Hobbs Act robbery;
        18U.S.C.§2119                             Carjacking; and
        18 U.S.C. § 924(c)                        Possession of a firearm in furtherance of a crime of violence.
         The application is based on these facts:
        Please see the Affidavit of FBI Special Agent Wesley P. Leatham which is attached hereto and fully incorporated
        herein.

          rilf   Continued on the attached sheet.
          0 Delayed notice of        days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
            under l8 U.S.C. § 3103a, the basis of which is set forth o.An the\ tt; che.d sheet.

                                                 .                                   / ~ f -~
                                                                                                  Applicant's signature

                                                                                        Wesley P. Leatham, FBI Special Agent
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:              03/11/2021
                                                                                                    Judge 's signatzlre

City and state: Knoxville, Tennessee                                                H. Bruce Guyton, United States Magistrate Judge
                                                                                                  Printed name and title

          Case 3:21-mj-02041-HBG Document 1 Filed 03/17/21 Page 1 of 1 PageID #: 1
